Appeal from an order of the Supreme Court, Special Term, Clinton County, which denied relator’s application for a writ of habeas corpus on the ground that the court was without jurisdiction to grant the relief prayed for in *638the petition. Relator attacks the sufficiency of the indictment and the failure of the trial court “ to dismiss, modify, amend or declare a mistrial of ” the count of the indictment upon which relator was < convicted. Such contentions may not be reviewed by habeas corpus. It is noted, nevertheless, that the count of the indictment questioned properly and sufficiently charges burglary in the third degree. Order unanimously affirmed. Present—• Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.